Currier, Judge,
delivered the opinion of the court.
On an examination of the record, nothing is discovered in it changing the character of the case in any material particular from what it was when previously here, so far as the questions now pressed upon the attention of the court are concerned. These questions — and especially that respecting the action of the court below in refusing to give an instruction taking the case from the jury — were then elaborately argued by counsel, and carefully considered by the court; and that adjudication must determine the present disposition of the case. (42 Mo. 439.)
On the authority of that decision, the judgment of the court below is affirmed;
the other judges concurring.